Opinión de conformidad emitida por el
Juez Asociado Señor Fuster Berlingeri.
El caso de autos presenta la ocasión para precisar unos criterios normativos en cuanto a los efectos sobre terceros *476de la revocación de una donación por ingratitud, asunto sobre el cual el Tribunal no se ha expresado antes. Veamos.
í — l
El 23 de febrero de 1990 Milagros Infante Robles (Infan-te Robles o peticionaria) le donó a su hijo, Juan Florencio Santiago Infante, la propiedad objeto de este litigio me-diante la Escritura Núm. 5, otorgada ante el notario Rafael E. Meléndez González. Conforme al tercer apartado de dicha escritura, la donación del inmueble fue hecha de forma puramente graciosa y por mera liberalidad. La escritura de donación fue inscrita en el Registro de la Propiedad el 30 de abril de 1993 al folio 114 del tomo 698 de Monacillos, finca Núm. 12,566, inscripción sexta.
Años más tarde, el 30 de octubre de 1995, Infante Robles y sus dos hijas presentaron una demanda en contra de Juan Florencio Santiago Infante y solicitaron la revocación de la donación referida y la restitución del dominio sobre el inmueble a Infante Robles. Dicha acción se fundamentó en que Santiago Infante había incurrido en ingratitud, ya que no le había proporcionado alimentos a su progenitora. La demanda fue acompañada con una moción en auxilio de jurisdicción mediante la cual se le pedía al Tribunal de Primera Instancia que dictara una orden para que se le prohibiera a Juan Florencio Santiago Infante enajenar la propiedad. El foro de instancia, aunque eventualmente se-ñaló una vista para discutir dicha moción, nunca emitió la orden solicitada ni en forma alguna ordenó la anotación de demanda en el Registro de la Propiedad.
El 14 de noviembre de 1995, quince días después de que se presentara la demanda de revocación de donación, Juan Florencio Santiago Infante, quien todavía era el titular re-gistral del inmueble, lo vendió por el precio de $78 mil a Luis Maeso Hernández y a su esposa Lizzette Traverso Santiago (esposos Maeso Traverso o recurridos) mediante la Escritura Núm. 306, otorgada ante el notario Carlos A. Piovanetti Dohnert. Ese mismo día, los esposos Maeso Tra-*477verso otorgaron una escritura para constituir hipoteca so-bre la propiedad, a nombre del Banco Popular de Puerto Rico, para garantizar el préstamo que tomaron para finan-ciar la compra de la propiedad.
El 15 de diciembre de 1995, poco más de un mes después de que se llevara a cabo la compraventa referida,- Infante Robles y sus hijas presentaron en el Registro de la Propie-dad una solicitud para que se anotara preventivamente la demanda de revocación de donación. La solicitud estuvo acompañada de copia certificada de la demanda de revoca-ción de donación, mas no se presentó orden o providencia judicial alguna que la respaldara. El 21 de diciembre de 1995, seis días después de que la aquí peticionaria presen-tara la solicitud de anotación preventiva de demanda, los codemandados presentaron en el Registro de la Propiedad las escrituras de compraventa y constitución de hipoteca que habían otorgado el 14 de noviembre del mismo año.
El 14 de octubre de 1996 el Tribunal de Primera Instan-cia dictó una sentencia en rebeldía a favor de Infante Robles en la acción de revocación de donación que llevó en contra de su hijo. El tribunal accedió a la revocación de la donación, por lo que Juan Florencio Santiago Infante fue desprovisto de su titularidad sobre el inmueble en cuestión. Dicha sentencia no fue apelada, por lo que advino firme y final.
El 4 de abril de 2000 el Registrador de la Propiedad hizo la calificación correspondiente y notificó diversas faltas en los documentos presentados. En cuanto al aviso de de-manda de revocación de donación, el Registrador de la Pro-piedad indicó que éste tenía que estar acompañado por una orden y un mandamiento judicial certificados. En cuanto a las escrituras de compraventa e hipoteca, determinó que el aviso de demanda presentado previamente impedía la ins-cripción de dichos documentos. Contra dicha determina-ción, Infante Robles, por conducto de su abogado, interpuso una solicitud de recalificación el 22 de abril de 2000. Junto con dicho escrito de recalificación se presentaron también una orden y un mandamiento de ejecución de sentencia *478expedidos por el tribunal de instancia los días 14 y 28 de abril de 1997, respectivamente. Tres, días después de pre-sentada la solicitud de recalificación, María Milagros Santiago Infante, hija de Infante Robles, presentó en el Regis-tro de la Propiedad una instancia jurada mediante la cual solicitó que se convirtiera en inscripción definitiva el aviso de demanda. El 27 de abril de 2000, el abogado de Infante Robles presentó en el Registro de la Propiedad un escrito de recalificación complementario, en el cual se hace refe-rencia a la instancia mencionada y se pide la inscripción de todos los documentos pendientes.
El 15 de junio de 2000 el Registrador de la Propiedad realizó las inscripciones siguientes: (1) anotó el aviso de demanda; (2) inscribió la compraventa a favor de los espo-sos Maeso Traverso; (3) inscribió la hipoteca a favor del Banco Popular de Puerto Rico, y (4) canceló el aviso de demanda, lo convirtió en inscripción definitiva, restitu-yendo el dominio sobre el inmueble que nos ocupa a In-fante Robles, y canceló los asientos correspondientes a la compraventa y a la hipoteca por ser contradictorios al do-minio de Infante Robles.
, El 22 de octubre de 2001 los esposos Maeso Traverso, la Sociedad Legal de Gananciales integrada por ambos, y el Banco Popular de Puerto Rico presentaron una demanda en el Tribunal de Primera Instancia, Sala Superior de Carolina, en contra de Infante Robles y sus hijas. Alegaron que eran los dueños legítimos del inmueble que nos ocupa y que el Banco Popular de Puerto Rico era el titular de una hipoteca sobre éste. Los esposos Maeso Traverso funda-mentaron su contención en que reunían los requisitos ne-cesarios para ser considerados terceros regístrales, según las disposiciones de la Ley Hipotecaria y del Registro de la Propiedad, y que el aviso de demanda presentado por In-fante Robles y sus hijas, por no estar acompañado de un mandamiento judicial, no tuvo efecto registral alguno ni era susceptible de corregirse. En consecuencia, solicitaron que se reconociera su derecho de propiedad y que se hiciera la inscripción registral correspondiente.
*479Infante Robles contestó la demanda y reconvino. Alegó que era la legítima dueña del inmueble, ya que había ano-tado preventivamente su reclamación con rango preferente a la adquisición de los recurridos, lo cual le había dado publicidad registral y notificación a terceros sobre la de-manda, privándolos de buena fe. Además, adujo que los recurridos no podían atacar colateralmente la inscripción hecha por el Registrador de la Propiedad, ya que no la habían cuestionado oportunamente; solicitó la concesión de daños y que se ordenara a los demandantes desocupar la propiedad. Posteriormente, Infante Robles presentó una demanda en el Tribunal de Primera Instancia, Sala Superior de San Juan, mediante la cual formuló unas alegacio-nes similares a las de su reconvención. Los esposos Maeso Traverso contestaron la demanda formulando unas alega-ciones similares a las del litigio presentado en Carolina. Luego de varios incidentes procesales, el litigio de Carolina fue trasladado a la Sala de San Juan del Tribunal de Pri-mera Instancia y ambos casos fueron consolidados.
El 7 de junio de 2002 los aquí recurridos, esposos Maeso Traverso y el Banco Popular de Puerto Rico, presentaron una moción para que se dictase una sentencia sumaria, a lo cual se opuso Infante Robles solicitando, a su vez, que se dictara sentencia sumaria a su favor. En esencia, ambas partes reiteraron los argumentos que habían esgrimido an-teriormente, con la excepción de que Infante Robles alegó en este escrito que su hijo y anterior donatario, Juan Flo-rencio Santiago Infante, era parte indispensable en el litigio. Escuchados los argumentos de ambas partes, el Tribunal de Primera Instancia, invocando varios fundamen-tos, concluyó que no había controversia de hechos esencia-les y dictó una sentencia sumaria a favor de los recurridos.
En primer lugar, el foro de instancia concluyó que los esposos Maeso Traverso habían adquirido su derecho de propiedad: de buena fe; a título oneroso; de quien en el Registro de la Propiedad aparecía como su titular con ca-pacidad para enajenarlo sin limitación alguna; antes de que la solicitud de anotación preventiva de demanda fuera *480presentada en el Registro de la Propiedad, sin que hubiera duda alguna de que los recurridos no fueron parte ni fue-ron notificados, ni se enteraron del pleito de revocación de donación ni de las intenciones de la donante, con anterio-ridad a la adquisición de su derecho.
En segundo lugar, en lo que respecta a la anotación pre-ventiva de demanda practicada en el caso de autos, el foro de instancia expresó que, aunque la solicitud de anotación preventiva de demanda llegó al Registro de la Propiedad antes que las escrituras de compraventa e hipoteca, dicha solicitud no surtió efecto registral alguno, ya que no fue acompañada de una orden o un mandamiento judicial que lo avalara, en contravención a lo requerido por la legisla-ción hipotecaria. Dicho defecto —resolvió el foro de instan-cia— produjo la nulidad del asiento practicado y no era susceptible de corregirse mediante una orden o sentencia judicial, razón por la cual concluyó que había errado el Registrador de la Propiedad al convertir la anotación pre-ventiva de demanda en una inscripción definitiva.
Por último, el Tribunal de Primera Instancia rechazó también la contención de que el hijo de Infante Robles y anterior donatario, Juan Florencio Santiago Infante, y su esposa fueran partes indispensables. Razonó el foro de ins-tancia que el presente pleito trataba sobre la corrección y rectificación de asientos en el Registro de la Propiedad, en el cual las únicas partes indispensables eran los titulares regístrales que se verían afectados por la rectificación. Adujo, además, que nadie estaba pidiendo un remedio en contra de Santiago Infante y que cualquier posible recla-mación en contra suya era prematura e independiente de estos procedimientos, por lo que su acumulación era per-misible, no compulsoria y sólo dilataría más los procedimientos. En consonancia con estos razonamientos, el foro de instancia dictó una sentencia a favor de los espo-sos Maeso Traverso.
Insatisfecha con dicho dictamen, Infante Robles apeló ante el Tribunal de Apelaciones. Planteó allí, en síntesis, que el foro de instancia había cometido los errores siguien-*481tes: (1) determinar que los esposos Maeso Traverso son los dueños de la vivienda en controversia y que el Banco Popular de Puerto Rico era titular de la hipoteca; (2) concluir que los esposos Maeso Traverso eran terceros con buena fe, aunque la anotación preventiva de demanda había llegado al Registro de la Propiedad antes de que ellos presentaran sus documentos; (3) resolver que la solicitud de anotación preventiva de demanda presentada por la peticionaria no estaba exenta del requisito de estar acompañada por una orden o un mandamiento judicial; (4) no concluir que los recurridos estaban impedidos de atacar colateralmente la inscripción hecha por el Registrador de la Propiedad, ya que no la habían cuestionado oportunamente y, en conse-cuencia, la habían consentido, y (5) resolver que Juan Flo-rencio Santiago Infante y su esposa no eran partes indispensables en el pleito. Considerados los planteamientos de ambas partes, el foro apelativo intermedio confirmó la sen-tencia recurrida.
Inconforme con esta determinación, Infante Robles acu-dió ante nos mediante un recurso de certiorari e hizo unos señalamientos de error similares a los que hiciera ante el Tribunal de Apelaciones, referidos en el párrafo anterior. El 14 de junio de 2004, en reconsideración, expedimos el auto solicitado a fin de revisar la sentencia dictada el 30 de enero de 2004 por el Tribunal de Apelaciones. La parte peticionaria sometió un alegato en apoyo a su solicitud de certiorari el 20 de agosto de 2004. La parte recurrida pre-sentó un escrito de oposición al certiorari el 21 de septiem-bre de 2004. El 21 de octubre de 2004 la peticionaria pre-sentó una réplica al escrito de oposición de la parte recurrida.
A. La donación y su revocación por causa de ingratitud
Conforme al Art. 558 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 1981, “la donación es un acto de liberalidad *482por el cual una persona dispone gratuitamente de una cosa en favor de otra que la acepta”. Si se atiende al momento en que están supuestas a tener efectividad, el Código dis-tingue entre las donaciones entre vivos y las donaciones por causa de muerte. 31 L.P.R.A. secs. 1982 y 1985. Las donaciones por causa de muerte se rigen por las disposicio-nes establecidas para la sucesión testamentaria. 31 L.P.R.A. see. 1985. Las donaciones que hayan de producir sus efectos entre vivos, como la ocurrida entre Infante Robles y Juan Florencio Santiago Infante, se rigen por lo dis-puesto en las disposiciones generales sobre las obligaciones y los contratos, en todo aquello que no esté dispuesto en la Parte III del Subtítulo 3 del Código Civil de Puerto Rico, 31 L.P.R.A. secs. 1981-2041, que está, dedicada a reglamentar las donaciones. 31 L.P.R.A. sec. 1986.
A diferencia de las donaciones por causa de muerte, las donaciones ínter vivos no pueden ser revocadas por la sola voluntad del donante. Lage v. Central Fed. Savings, 108 D.P.R. 72, 84 (1978); J.R. Vélez Torres, Curso de derecho civil: derecho de contratos, San Juan, Rev. Jur. U.I.P.R., 1990, T. IV, Vol. II, págs. 229-230; L. Diez-Picazo y A. Gu-llón, Sistema de Derecho Civil, 6ta ed., Madrid, Ed. Tecnos, 1989, Vol. II, págs. 344 y 350. Las donaciones entre vivos sólo pueden revocarse en los supuestos señalados por el Código Civil de Puerto Rico. Vélez Torres, op. cit., pág. 257; Diez-Picazo y Gullón, op. cit., pág. 344. Una de las causales de revocación acogidas por el Código Civil de Puerto Rico es la ingratitud. El Art. 590 del mencionado cuerpo legal dispone que las donaciones pueden ser revocadas por in-gratitud:
(1) Si el donatario cometiere algún delito contra la persona, la honra o los bienes del donante.
(2) Si el donatario imputare al donante alguno de los delitos que dan lugar a procedimientos de oficio o acusación pública, aunque lo pruebe; a menos que el delito se hubiese cometido contra el mismo donatario, su mujer o los hijos constituidos bajo su autoridad.
(3) Si le niega indebidamente los alimentos. (Énfasis suplido.) 31 L.P.R.A.. see. 2045.
*483Se ha establecido que el fundamento de esta causa de revocación es “dotar al donante de un medio coactivo y psi-cológico para obligar al donatario al cumplimiento de sus deberes morales que el ius gratitudini le impone, y que presenta las características de una verdadera sanción penal de tipo económico Sentencia del Tribunal Supremo español, 29 de noviembre de 1969 (R.J., Núm. 5837, pág. 3878), citado en J. Puig Brutau, Fundamentos de derecho civil: contratos en particular, 2da ed., Barcelona, Ed. Bosch, 1982, T. II, Vol. II, pág. 100. En otras palabras, lo que se castiga es el incumplimiento de un deber moral de gratitud surgido del hecho de haber recibido un beneficio sin compensación. G. Velázquez, Teoría de la donación conforme al derecho puertorriqueño, Río Piedras, [s. Ed.], 1956, pág. 27.
B. Efectos de la revocación de donación por ingratitud
El Art. 591 del Código Civil de Puerto Rico dispone:
Revocada la donación por causa de ingratitud, quedarán, sin embargo, subsistentes las enajenaciones e hipotecas anterio-res a la anotación de la demanda de revocación en el Registro de la Propiedad. Las posteriores serán nulas. 31 L.P.R.A. see. 2046.
El Art. 592 del mismo cuerpo legal, por su parte, dis-pone:
En el caso a que se refiere el primer párrafo del artículo anterior tendrá derecho el donante para exigir del donatario el valor de los bienes enajenados que no pueda reclamar de los terceros, o la cantidad en que hubiesen sido hipotecados.
Se atenderá al tiempo de la donación para regular el valor de dichos bienes. 31 L.P.R.A. see. 2047.
Los artículos transcritos persiguen dos objetivos: (1) de-volver el patrimonio del donante al estado en que se encon-traba antes de la donación revocada y (2) proteger, en aras de la seguridad del tráfico jurídico, al donatario y al tercero que, de buena fe y a título oneroso, adquirió de éste los bienes donados antes de que se anotara en el Registro de la *484Propiedad la demanda de revocación de donación. M. Alba-ladejo García, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. Edersa, 1986, T. VIII, Vol. 2, págs. 324-325 y 336-337. Estos objetivos se logran, por un lado, ordenándole al donatario que restituya los bienes donados o su valor, si ya no se encontraran en su poder, y por el otro, dejando firmes e inatacables las enajenaciones he-chas por el donatario a terceros de buena fe, antes de que se anotara la demanda en el Registro de la Propiedad. Id.
En cuanto a las enajenaciones posteriores a la anotación de la demanda de revocación, el propio Código establece que serán nulas. Esto significa que dicha anotación “señala el momento desde el cual las enajenaciones o gravámenes quedarán insubsistentes si se estima la demanda y se ob-tiene sentencia favorable”. J.M. Manresa y Navarro, Co-mentarios al Código Civil español, 7ma ed., Madrid, Ed. Reus, 1972, T. V, pág. 265. Esta solución se ampara en que, anotada la demanda, se ha publicado la existencia de una causa de revocación y el tercero no puede alegar que la desconocía, id.
De lo anterior también puede deducirse que, aun si no estuviera anotada la demanda ni constaran los defectos expresamente del Registro de la Propiedad, la enajenación no podría subsistir si el tercero conoció o debió haber cono-cido de la demanda o causa de revocación. Esta conclusión, según la doctrina, es consecuencia de la aplicación del principio de buena fe, el cual abarca toda actividad jurídica. Albaladejo García, op. cit, págs. 336-337. Véase Velilla v. Pueblo Supermarkets, Inc., 111 D.P.R. 585, 587— 588 (1981).
C. La buena fe
Partiendo entonces de la premisa de que el requisito de buena fe es una exigencia general de nuestro Derecho que se extiende a todo el ordenamiento jurídico, la “eticidad de cada acto deberá examinarse a la luz de sus circunstancias particulares”. Velilla v. Pueblo Supermarkets, Inc., supra, pág. 588. En el contexto de la Ley Hipotecaria y del Regis-*485tro de la Propiedad, el Art. 105 de dicho cuerpo legal esta-blece lo siguiente:
A pesar que la inscripción no convalida los actos o contratos que sean nulos con arreglo a las leyes, ni altera las relaciones jurídicas de quienes intervengan como partes en dichos actos o contratos, el tercero que de buena fe y a título oneroso adquiera válidamente algún derecho de persona que en el Registro apa-rezca con facultad para transmitirlo será mantenido en su ad-quisición, una vez haya inscrito su derecho, cuando por cual-quier razón resulte inexacto el Registro, bien sea que se rescinda, resuelva o anule el título del otorgante en virtud de causas que no resulten clara y expresamente del propio Regis-tro, o que existan sobre la finca acciones o títulos de dominio o de otros derechos reales que no estén debidamente inscritos.
Al respecto, ha de entenderse por Registro los asientos rela-tivos a una finca o derecho, no extinguidos según lo dispuesto en [el Art. 127] de esta ley, que se refieran a cargas y gravá-menes o a derechos que no sean el que transfiere o grava, además del asiento que publica el derecho del trasmitente [sic].
La buena fe del tercero se presume siempre mientras no se prueba que al adquirir conocía la falta de exactitud del Registro.
El adquirente a título gratuito sólo gozará de la protección registral que corresponde a sus causantes o transferentes.
En ningún caso afectarán a tercero los derechos meramente mencionados o la indebida constancia de obligaciones. (Enfa-sis suplido.) 30 L.RR.A. see. 2355.
La disposición transcrita incorpora a nuestro ordena-miento jurídico inmobiliario el principio de fe pública registral. A través de dicho principio quedan protegidos los terceros que, por medio de un negocio jurídico válido, ad-quieran un derecho confiando en el contenido del Registro de la Propiedad. Banco de Santander v. Rosario Cirino, 126 D.P.R. 591, 601 (1990). Para ser acreedor de la protec-ción del Registro de la Propiedad, uno de los requisitos que tiene que cumplir el tercer adquirente es el de buena fe, la cual se ha definido como el “desconocimiento por el tercer adquirente, en el momento de la adquisición, de la inexac-titud registral y de los vicios que pueden anular, rescindir, resolver o revocar la titularidad del transferente”. (Enfasis suplido.) Mundo v. Fúster, 87 D.P.R. 363, 376 (1963), ci-*486tando a T. Miguélez, Legislación Hipotecaria, Madrid, [s. Ed.], 1949, pág. 130.
Por otra parte, hemos resuelto que para que dicho des-conocimiento sea sinónimo de buena fe, es necesario que el tercero haya sido diligente al tratar de enterarse de quién es el verdadero dueño de la propiedad. Banco de Santander v. Rosario Cirino, supra. En consecuencia, además de cer-ciorarse de quién es el dueño registral del derecho que ad-quiere, el tercero, para tener buena fe y ser amparado por el Registro de la Propiedad, no debe tener ni conocimiento personal del defecto que produce la nulidad o revocación del título de su transferente, ni medios racionales o moti-vos suficientes para conocer de éste. Íd.; Mundo v. Fúster, supra. “[N]o se pueden desvincular los principios generales del derecho hipotecario de la buena fe en la contratación.” Banco de Santander v. Rosario Cirino, supra, pág. 605.
Además de lo anterior, hemos señalado que para tener derecho a la protección registral “[c]on el requisito de buena fe sólo tiene que cumplir el tercer adquirente y no el transferente ... en el momento en que, de acuerdo con el Código Civil, ‘queda concluso el negocio jurídico de adqui-sición por el tercero’ ”. Banco de Santander v. Rosario Ci-rino, supra, pág. 607, citando a R.M. Roca Sastre, Derecho Hipotecario, 7ma ed., Barcelona, Ed. Bosch, 1979, T. I, pág. 695.
Finalmente, hay que tener presente que, según surge del propio Art. 105 de la Ley Hipotecaria y del Registro de la Propiedad, supra, se presume la buena fe del tercer adquirente. Por lo tanto, le corresponde a quien sostenga lo contrario probar que el tercero conocía de la inexactitud del registro y que, por lo tanto, tenía mala fe. Banco de Santander v. Rosario Cirino, supra.
D. La anotación preventiva de demanda
Hemos definido “anotación preventiva de demanda” como “un asiento registral que publica el hecho de haberse interpuesto demanda que ha iniciado un proceso judicial, generalmente civil, en el que se ejercita alguna pretensión *487procesal relativa al dominio o derechos reales sobre fincas”. Pérez Mercado v. Martínez Rondón, 130 D.P.R. 134, 144 (1992), citando a R.M. Roca Sastre y L.M. Roca-Sastre Muncunill, Derecho Hipotecario, 7ma ed., Barcelona, Ed. Bosch, 1979, T. IV, Vol. 1, pág. 38. Su función consiste en avisar que la titularidad del derecho inscrito, sobre el cual pesa la anotación, está subordinada a la resolución de un pleito. Segarra v. Vda. de Lloréns, 99 D.P.R. 60, 69 (1970). De esta forma, los futuros adquirentes, al estar prevenidos de la existencia de un litigio que podría resultar lesivo a sus intereses, no podrán alegar desconocimiento de las causas de nulidad de los títulos inscritos. Íd.
Por otra parte, la anotación preventiva de demanda pre-serva la efectividad en la administración de la justicia al evitar que las sentencias judiciales resulten inoficiosas por actos del demandado que impidan la ejecución de un fallo. Íd. “Su efecto consiste ‘en asegurar un rango al derecho real que como consecuencia del litigio pueda constituirse, asegurando la retroactividad del mismo al momento de la anotación de la demanda frente a los terceros que hayan inscrito en el intermedio algún derecho’ (Cossío). En principio, carece de los demás efectos, defensivos y ofensivos, de una inscripción”. Echevarría Jiménez v. Sucn. Pérez Meri, 123 D.P.R. 664, 678 (1989), citando a J.L. Lacruz Berdejo y F.A. Sancho Rebullida, Derecho Inmobiliario Registral, Barcelona, Ed. Bosch, 1977, pág. 269.
Los Arts. 112 y 113 de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. secs. 2401 y 2402, establecen las reglas y el procedimiento que ha de seguirse para poder obtener la anotación preventiva de una demanda. El mencionado Art. 112, en lo aquí pertinente, establece lo si-guiente:
Podrán pedir anotación preventiva de sus respectivos dere-chos en el Registro:
1ro. El que reclamare en juicio la propiedad de bienes in-muebles o la constitución, declaración, modificación o extin-ción de cualquier derecho registrable o el que reclamare en alguna acción que afecte al título de propiedad inmueble, o *488sobre la validez y eficacia, o invalidez o ineficacia, del título o títulos referentes a la adquisición, constitución, declaración, modificación o extinción de los precitados derechos registrables. 30 L.P.R.A. sec. 2401.
El Art. 113, por su parte, cualifica lo establecido en el inciso primero del citado Art. 112, al disponer:
En el caso del número uno de la [sección anterior], no podrá hacerse la anotación preventiva sino cuando se ordene por providencia judicial dictada a instancia de parte legítima y en virtud de documénto bastante al prudente arbitrio del juzga-dor, excepto cuando la acción tenga un derecho real inscrito como base para su ejercicio, en cuyo caso será suficiente para su anotación en el Registro la presentación de copia certifi-cada de la demanda. (Enfasis suplido.) 30 L.P.R.A. sec. 2402.
Puede colegirse de lo anterior que, para obtener la ano-tación preventiva de una demanda en el Registro de la Pro-piedad, la Ley Hipotecaria y del Registro de la Propiedad exige: (1) que la acción pueda incidir sobre la titularidad o algún otro derecho real relacionado al inmueble sobre el cual recaería la anotación y (2) la intervención de un juez que avale la anotación solicitada mediante una orden o un mandamiento, salvo cuando la acción esté basada en un derecho real inscrito. Según hemos resuelto, el presentante del aviso debe cumplir a cabalidad con las reglas esbozadas anteriormente. La falta de cumplimiento con este procedi-miento conlleva la nulidad del asiento practicado. Pérez Mercado v. Martínez Rondón, supra. En consecuencia, un aviso de demanda que no esté acompañado de una orden o un mandamiento judicial, y que no esté exceptuado de ese requisito, no produce efectos regístrales. E.R. Foods, Inc. v. Lee Optical, 117 D.P.R. 566, 569-570 (1986). Dicha omisión es insubsanable. Íd., pág. 570.
En cuanto a la excepción al requisito de que la solicitud de anotación preventiva de demanda esté acompañada de una orden judicial, contenida en el citado Art. 113 de la Ley Hipotecaria y del Registro de la Propiedad, hemos resuelto que ésta debe ser interpretada restrictivamente. Banco *489Central y Economías v. Registrador, 111 D.P.R. 773, 778 (1981).
E. Calificación del Registrador de la Propiedad
El Art. 69 de la Ley Hipotecaria y del Registro de la Propiedad, en parte, establece lo siguiente:
Si el [R]egistrador observare alguna falta en el documento, exclusivamente conforme [al Art. 68 de esta ley], notificará su calificación por escrito al notario autorizante y al presentante, si éste lo solicita en la minuta, dentro de sesenta (60) días de la fecha de dicho asiento de presentación, bien por entrega personal o por correo, o por la vía electrónica, para que corri-jan la falta durante el plazo de sesenta (60) días a partir de la fecha de notificación. Si se hiciere más de una notificación, se comenzará a contar el plazo desde la última [notificación] he-cha al notario.
La notificación deberá contener todos los motivos legales en que se basa la calificación. La notificación se hará constar por nota fechada en el asiento de presentación y al pie del docu-mento notificado, firmando dicha nota el Registrador, cum-plido [el] cual quedará perfeccionada.
De no ser subsanado el defecto y expirado el plazo de se-senta (60) días, el Registrador extenderá nota de caducidad en el asiento de presentación y al pie del documento. 30 L.P.R.A. sec. 2272.
El Art. 70 de la Ley Hipotecaria y del Registro de la Propiedad, por su parte, lee de la manera siguiente:
No obstante lo dispuesto en [el Art. 69 de esta Ley], el pre-sentante o el interesado que no esté conforme con la califica-ción del [R]egistrador podrá, dentro del término improrrogable de [los] veinte (20) días siguientes a la fecha de la notificación, radicar personalmente, o por la vía electrónica, con el [Registrador o remitirlo por correo certificado, un escrito so-licitando recalificación, exponiendo sus objeciones a la califi-cación, los fundamentos en que apoya su recurso y una súplica específica de lo que interesa. Transcurridos los veinte (20) días se entenderán consentidos los defectos señalados por el [R]egistrador.
Si se hubiere consentido la calificación del [Registrador con arreglo a lo dispuesto en el párrafo anterior y el interesado intentase corregir los defectos apuntados dentro del término que concede [el Art. 69 de esta ley], sólo podrá recurrir guber-nativamente de la denegatoria al efecto de determinar si los defectos señalados fueron corregidos. 30 L.P.R.A. sec. 2273.
*490Según se desprende del citado Art. 69, notificadas por el Registrador de la Propiedad una o más faltas, si la parte interesada no las corrige dentro del término señalado, se extenderá una nota de caducidad sobre el asiento de presentación correspondiente. En cuanto al Art. 70, hemos re-suelto que su “propósito es darle una oportunidad al Regis-trador de reconsiderar cualquier calificación errónea”. Bidot v. Registrador, 115 D.P.R. 276, 277 (1984). Dicha dis-posición establece que transcurridos veinte días desde la notificación de la calificación sin que el interesado recurra de ésta mediante un escrito de recalificación, se entenderá que los defectos señalados por el Registrador de la Propie-dad fueron consentidos. En cuanto al término señalado, hemos establecido que éste comienza a transcurrir a partir de la notificación de la denegatoria por parte del Registra-dor de la Propiedad. Banco Comercial v. Registrador, 118 D.P.R. 773, 777-779 (1984).
F. Parte indispensable
El concepto “parte indispensable” está contenido en la Regla 16.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Dicha regla establece lo siguiente: “Las personas que tuvie-ren un interés común sin cuya presencia no pueda adjudi-carse la controversia, se harán partes y se acumularán como demandantes o demandadas según corresponda. Cuando una persona que deba unirse como demandante rehusare hacerlo, podrá unirse como demandada”. (Énfasis suplido.) Íd. Este precepto procesal forma parte del es-quema de rango constitucional que prohíbe que una persona sea privada de su libertad o propiedad sin el debido proceso de ley, y su función es proteger a las personas au-sentes de los posibles efectos perjudiciales de la resolución del caso y evitar la multiplicidad de pleitos. Mun. de San Juan v. Bosque Real, S.E., 158 D.P.R. 743 (2003). “Una parte indispensable es ‘aquella ... cuyos derechos e intere-ses podrían quedar destruidos o inevitablemente afectados por una sentencia dictada estando esa persona ausente del *491litigio’.” (Énfasis en el original.) Mun. de San Juan v. Bosque Real, S.E., supra, pág. 756. Véanse: Deliz et als. v. Igartúa et als., 158 D.P.R. 403 (2003); Fuentes v. Tribl. de Distrito, 73 D.P.R. 959, 981 (1952).
Con relación al requisito de “interés común” contenido en la citada Regla 16.1 de Procedimiento Civil, hemos es-tablecido que no es cualquier interés en el pleito, sino aquel que convierte su presencia en un requisito indispensable para impartir justicia completa, o de tal orden que impida la confección de un decreto sin afectarlo. Romero v. S.L.G. Reyes, 164 D.P.R. 721 (2005); Mun. de San Juan v. Bosque Real, S.E., supra; Deliz et als. v. Igartúa et als., supra; Hernández Agosto v. López Nieves, 114 D.P.R. 601, 605 y 607 (1983). Dicho interés, además, tiene que ser real e inmediato. Romero v. S.L.G. Reyes, supra; Deliz et als. v. Igartúa et als., supra.
En cuanto a la frase “sin cuya presencia no pueda adju-dicarse la controversia”, hemos señalado que “ ‘excepto en aquellas circunstancias en las que la adjudicación sin la persona ausente tendría un efecto perjudicial sobre el inte-rés real e inmediato que ésta tiene en el pleito, en raras ocasiones será imposible resolver la controversia sin su presencia’ ”. (Énfasis en el original.) Deliz et als. v. Igartúa et als., supra, págs. 433-434. Véase Mun. de Ponce v. A.C. et al., 153 D.P.R. 1 (2000).
En lo que respecta a la frase “remedio completo”, ésta tiene un significado especial, y no debe interpretarse con-fórme a criterios estrictamente semánticos. Mun. de San Juan v. Bosque Real, S.E., supra. “El remedio completo a que se refiere la Regla 16 alude al remedio entre las per-sonas y entidades que ya son partes en el pleito y no al obtenible entre una parte y el ausente.” Íd., pág. 756. Véase Hernández Agosto v. López Nieves, supra, pág. 607. Para determinar si se debe acumular una parte, es necesa-rio evaluar los hechos particulares de cada caso. En dicho análisis deben tomarse en cuenta factores, tales como: tiempo, lugar, modo, clase de derechos, alegaciones, *492prueba, intereses en conflicto, formalidad y resultado. Mun. de San Juan v. Bosque Real, S.E., supra.
HH i — I HH
En sus primeros tres señalamientos, en síntesis, el pe-ticionario le imputa al tribunal apelativo la comisión de los errores siguientes: (1) determinar que los esposos Maeso Traverso son los dueños de la vivienda en controversia, y que el Banco Popular de Puerto Rico es titular de la hipo-teca; (2) concluir que los esposos Maeso Traverso eran ter-ceros con buena fe, aunque la anotación preventiva de de-manda había llegado al Registro de la Propiedad antes que ellos presentaran sus documentos, y (3) resolver que la so-licitud de anotación preventiva de demanda presentada por la peticionaria no estaba exenta del requisito de estar acompañada por una orden o un mandamiento judicial. Discutiremos dichos señalamientos en conjunto porque es-tán íntimamente relacionados.
En el caso de autos es un hecho evidente que los recu-rridos adquirieron sus derechos de buena fe y a título one-roso de quien en el Registro de la Propiedad aparecía con capacidad para transmitirlos. Al momento de otorgarse las escrituras de compraventa e hipoteca, Juan Florencio Santiago Infante era el titular registral del inmueble en con-troversia, sin que apareciera del Registro de la Propiedad limitación alguna a su capacidad de enajenarlo ni que su derecho estuviera amenazado de revocación por una demanda. Además, no se ha probado que al momento de su adquisición los recurridos tuvieran o debieran haber te-nido conocimiento de la pendencia de dicha reclamación por algún otro medio.
La peticionaria arguye que los esposos Maeso Traverso no son terceros con buena fe porque cuando fueron a ins-cribir las escrituras de compraventa e hipoteca, ya la ano-tación preventiva de demanda estaba presentada en el Re-gistro de la Propiedad. Sostiene, además, que los esposos compradores no son acreedores de la protección del orde-*493namiento, pues adquirieron sus derechos del vendedor, quien, al ser adquiriente a título gratuito, no podía él mismo gozar de dicha protección.
Según se expuso anteriormente, el ordenamiento jurí-dico fija el momento de la adquisición del derecho por el tercero como aquel al que hay que remitirse para juzgar si éste tiene la buena fe necesaria para ser protegido en su adquisición. Banco de Santander v. Rosario Cirino, supra. Tal conclusión puede deducirse del texto claro del Art. 105 de la Ley Hipotecaria y del Registro de la Propiedad, supra, el cual establece en su tercer párrafo que “[l]a buena fe del tercero se presume siempre mientras no se prueba que al adquirir conocía la falta de exactitud del Registro”. (Énfasis suplido.) Por otro lado, aunque la persona de quien los recurridos adquirieron su derecho de propiedad lo había obtenido a título gratuito, ellos lo adquirieron a título oneroso, por lo cual son acreedores de la protección tanto del Registro de la Propiedad como del Código Civil de Puerto Rico. Véanse: Art. 591 del Código Civil, 31 L.P.R.A. sec. 2046; Albaladejo García, op. cit., págs. 325 y 337.
Infante Robles alega también que su solicitud de anota-ción preventiva de demanda tenía rango preferente a las escrituras de compraventa e hipoteca, debido a que dicha solicitud había llegado antes que las escrituras al Registro de la Propiedad. No obstante, dicha solicitud no estuvo acompañada de una orden o un mandamiento judicial que la avalara, en contravención a lo requerido expresamente por el Art. 113 de la Ley Hipotecaria y del Registro de la Propiedad, supra. La falta de cumplimiento con dicho re-quisito conllevó la nulidad del asiento de presentación practicado para la solicitud de anotación, por lo que no podía tener efectos regístrales. Pérez Mercado v. Martínez Rondón, supra; E.R. Foods, Inc. v. Lee Optical, supra. El hecho de que la peticionaria, cuando el Registrador de la Propiedad le notificó el defecto, hubiera presentado un es-crito de recalificación acompañado de la sentencia en el pleito de revocación de donación, no altera esta conclusión debido a que la omisión no era susceptible de corregirse. *494E.R. Foods, Inc. v. Lee Optical, supra, pág. 570. Permitir la corrección de dicha falta con efectos retroactivos equival-dría a suprimir el requisito esencial de que la anotación preventiva de demanda esté acompañada del documento judicial correspondiente, ya que “cualquiera podría presen-tar copia de una demanda certificada en el Registro o un aviso de demanda y luego, [años] después —como en el caso de autos— corregir esa falta” conservando el mismo rango que el día de la presentación de la solicitud defectuosa. E.R. Foods, Inc. v. Lee Optical, supra, pág. 569.
La peticionaria también argumenta que su solicitud de anotación preventiva de demanda, por estar basada en un derecho real inscrito, estaba eximida de cumplir con el re-quisito de una orden judicial previa.
Como se señaló antes, el Art. 113 de la Ley Hipotecaria y del Registro de la Propiedad, supra, por excepción, per-mite que se haga la anotación preventiva de demanda sin tener que acompañar con una orden o un mandamiento judicial alguno cuando la acción esté basada en ún derecho real inscrito. Evidentemente, la demanda de revocación de donación incoada por la peticionaria no está cobijada por dicha excepción. Al momento de hacer su solicitud, Infante Robles no tenía ningún derecho real inscrito a su favor sobre la propiedad objeto de este litigio. El objetivo de la demanda de revocación de donación que presentó era pre-cisamente recuperar un derecho de propiedad que ya no le pertenecía, y que constaba inscrito a nombre de otra persona. La excepción invocada no puede extenderse a de-rechos eventuales o contingentes que dependen de una conducta extrarregistral. Esta excepción debe ser interpre-tada restrictivamente. Banco Central y Economías v. Registrador, supra. Los errores señalados no fueron cometidos.
En su cuarto señalamiento de error, la peticionaria ar-gumenta que los recurridos estaban impedidos de atacar colateralmente la inscripción hecha por el Registrador de la Propiedad, ya que no la habían cuestionado oportuna-*495mente y, en consecuencia, la habían consentido. No le asiste la razón.
La solicitud de recalificación es un recurso que tiene el presentante de un documento u otra persona interesada cuando le han notificado faltas al documento que interesa inscribir y no está conforme con los fundamentos de la de-negatoria del Registrador de la Propiedad. Véase Art. 70 de la Ley Hipotecaria y del Registro de la Propiedad, supra. En el caso que nos ocupa, las faltas notificadas por el Re-gistrador de la Propiedad se referían a la ausencia de do-cumentos judiciales que acompañaran la anotación preven-tiva de demanda. A las escrituras de compraventa e hipoteca el Registrador de la Propiedad no les señaló de-fecto alguno. En la notificación a los recurridos, el Regis-trador de la Propiedad les informó que la solicitud de ano-tación de la recurrida, que estaba presentada anteriormente y con el término para presentar recurso de recalificación por delante, impedía la inscripción de sus documentos. En esta situación, una vez caducara el asiento de presentación del aviso de demanda, al cual se le había notificado un defecto con el cual los recurridos estaban de acuerdo, procedía que las escrituras de los recurridos fue-sen inscritas debido a que su inscripción no dependía del aviso de demanda y el Registrador de la Propiedad no les había encontrado defecto.
De lo anterior surge que era a Infante Robles a quien le correspondía solicitar una recalificación. No así a los recu-rridos, quienes no tenían porqué solicitar la recalificación por una anotación preventiva errónea que era adversa a sus documentos. El error de calificación del Registrador de la Propiedad ocurrió cuando decidió inscribir con rango preferente el aviso de demanda defectuoso y canceló los asientos de los recurridos. Sin embargo, no se ha eviden-ciado que esta última calificación fuera notificada a los recurridos. A falta de dicha notificación, no puede enten-derse que el término para recalificar haya transcurrido ni, por ende, que los recurridos hayan consentido a la califica-*496ción referida. Véase Banco Comercial v. Registrador, supra.
En su quinto y último señalamiento de error, la peticio-naria le imputa al foro apelativo haber incidido al resolver que Juan Florencio Santiago Infante y su esposa no eran partes indispensables en este pleito. En apoyo de su con-tención, Infante Robles sostiene que los recurridos adqui-rieron de Santiago Infante los derechos que reclaman en este caso y que existe una gran probabilidad de que los recurridos tengan una causa acción en contra de él una vez termine este pleito. De esta forma, se abonaría a la econo-mía procesal y se evitaría la multiplicidad de pleitos.
En el caso de autos, ninguna de las partes ha solicitado, ni puede solicitar en estos momentos, remedio alguno en contra de Santiago Infante o su esposa. La causa de acción presentada por los recurridos, esposos Maeso Traverso y Banco Popular de Puerto Rico, es propiamente de correc-ción y rectificación de asientos en el Registro de la Propiedad. Por ello, el remedio solicitado se exige contra Milagros Infante Robles, persona que, al momento de in-coarse la acción, figuraba en el Registro de la Propiedad como dueña del derecho de propiedad que se disputa. Si bien Juan Florencio Santiago Infante fue titular registral del mencionado derecho en el pasado, tal titularidad fue revocada por causa de ingratitud, mediante sentencia judicial final y firme, según lo autoriza el Art. 590 del Código Civil de Puerto Rico, supra, y Santiago Infante nada tiene que ver ya con respecto al asiento registral en cuestión. En consecuencia, la presencia de Santiago Infante no es indispensable para que la controversia registral pueda adjudi-carse y se imparta un remedio entre las personas que ya son partes en este pleito.
Ciertamente, la parte que resulte perdidosa en este liti-gio podría tener una causa de acción en contra de Santiago Infante. En el caso de Infante Robles, podría incoar una acción para reclamarle a éste el valor de la propiedad *497enajenada.(1) No obstante, dicha causa de acción es contin-gente y, por ello, independiente del presente litigio. Según hemos resuelto en el contexto de acciones en las cuales se evaluaba la validez de documentos notariales sin que el notario autorizante fuera parte, el hecho de que el resul-tado de un litigio pueda conferir una causa de acción en contra de un tercero que no es parte, no le confiere auto-máticamente a dicho tercero la condición de parte indispensable. Romero v. S.L.G. Reyes, supra; Deliz et als. v. Igartúa et als., supra. Es menester recordar que para que el tercero ausente sea parte indispensable, el posible peijuicio que pudiera sufrir debe ser real e inmediato, no contingente ni supeditado a que ocurran en el futuro una serie de eventos y circunstancias que no tienen que darse necesariamente. Deliz et als. v. Igartúa et als., supra. A la luz de estos razonamientos, Juan Florencio Santiago In-fante no es parte indispensable en este litigio.
Por los fundamentos expuestos, estoy conforme con que se dicte una sentencia para confirmar el dictamen del foro apelativo, como lo ha hecho la mayoría del Tribunal en este caso.

(1) Véanse los Arts. 591 y 592 del Código Civil de Puerto Rico, 31 L.P.R.A. secs. 2046 y 2047, que regulan los efectos de la revocación de donación por ingratitud.